DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 6, 9 and 12 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C.
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6 and 9 are rejectedCao et al, application no. 2018/0176945, hereinafter known as Cao in view of She et al, application no. 2008/0095258, hereinafter known as She and further in view of Huang et al, application no. 2018/0279348, hereinafter known as Huang. 
As to claim 1, Cao discloses a user terminal comprising: a transmitter that transmits UL data without a UL transmission indication from a radio base station (Cao, Figure 1 and 2, Grant free  (without a UL transmission indication) section for sending UL data by the terminal); and a processor that controls reporting of a channel state measurement result and/or transmission of a reference signal for measuring channel quality (Cao, Figures 1, 2 and 4, [0024][0025], sending reference signal with grant-free message 150 by the terminal, figure 3, Terminal with uplink message generator, a control section), wherein the processor section exerts control so that information related to the channel state measurement result and/or the reference signal for measuring channel quality are transmitted with the UL data at the same timing (Cao, Figures 1, 2 and 4,  [0024][0025], sending reference signal with grant-free message 150 by the terminal).  Cao discloses terminal sending feedback in the uplink (Cao, Figure 1,2, 4, [0024-[0025]) does not expressly disclose however She dicloses wherein the processor exerts control so that the UL data is transmitted by using a given resource that is associated with an index of the measured channel state (She, [0086], figure 6, Sending feedback using resources associated with and indexed to a channel state value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao to include the limitations of wherein the processor exerts control so that the UL data is transmitted by using a given resource that is associated with an index of the measured channel state as taught by She.  Use of codewords to send data between device in network is known in the art where information indexed in the codewords is known to plural device and codewords provide an efficient method of sending data. 

Further as to claim 1, Cao and She do not disclose however Huang discloses wherein the processor includes a buffer status report and a power headroom report in the uplink shared channel for use in transmitting the UL data (Huang, [0015], [0128], Opportunistic grant-free uplink transmission including Buffer Status Report and Power Headroom Report). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao and She to include the limitations of wherein the processor includes a buffer status report and a power headroom report in the uplink shared channel for use in transmitting the UL data as taught by Huang.  Sending plural data in feedback is known in the art where BSR, PHR and other data feedback data is used by the network to provision resource and adjust communication metrics accordingly. 

As to claim 2, Cao discloses wherein the control section includes information related to the channel state measurement result in an uplink shared channel for use in transmitting the UL data (Cao, [0025], reference signal for the grant-free uplink transmission is further used to get channel estimation). 

As to claim 5, Cao dicloses wherein the control section exerts control so that retransmission data of the UL data or new data that is transmitted after the UL data is transmitted based on the UL transmission indication from the radio base station (Cao, figure 5, new data is sent by UE to the base station at step 312 after a grant, transmission indication, is received from base station steps 308-310). 

As to claim 6, 
As to claim 9, the claim are each rejected as applied to claim 5 above by Cao in view of She and further in view of Huang.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of She and Huang further in view of Womack et al, application no. 2011/0158188, hereinafter known as Womack. 

As to claim 12, Cao, She and Huang disclose the method of according to claim 1. Cao, She and Huang do not expressly disclose however Womack disclose wherein the processor exerts control so that information related to the channel state measurement result and the reference signal for measuring channel quality are transmitted with the UL data at the same timing (Womack, figure 5A-5B, sending plural feedback together with same timing including reference data and channel state data). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cao, She and Huang to include the limitations of wherein the processor exerts control so that information related to the channel state measurement result and the reference signal for measuring channel quality are transmitted with the UL data at the same timing as taught by Womack.  Sending plural feedback data together lessens traffic in the network while further allowing a battery powered device to limit powering up individually for each data. 

Response to Arguments

Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants representative further recites on page 7 of the remarks:
Further, even assuming arguendo a skilled person were to combine Cao, She, and
Womack in the manner suggested by the Examiner, the combination would still fail to render amended independent claim 1 obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant’s own disclosure as a guide.

Examiner respectively disagrees. Sending feedback data is common in the art including sending Buffer Status Report, Power Headroom Report and other well-known metrics.  The feedback data is instrumental in allocating resources in networks for device communications where the resources can be provisioned to account for dynamic communication environment and needs of devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467